Citation Nr: 0627378	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  04-41 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial evaluation for post-traumatic 
stress disorder (PTSD) greater than 50 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
October 1969.  He also served in the Army National Guard from 
January 1988 to August 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in July 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO).

The veteran testified before the undersigned Veterans Law 
Judge in April 2005.  A transcript of the hearing has been 
made and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks a higher initial evaluation for his service 
connected PTSD.  At a hearing before the undersigned Veterans 
Law Judge, the veteran testified that the symptoms of his 
PTSD have worsened since his last VA examination, which was 
conducted in June 2002.  These symptoms have increased to the 
point that he and his witness, his spouse, have testified 
that his current employment is jeopardized.  He has been 
unable to find other suitable employment and has been 
rejected from as many as nine employers.  

Given the length of time since the veteran's last VA 
examination and the veteran's assertions and that of his 
witness that his symptoms have increased in severity, the 
Board finds it that it would be helpful to afford him an 
examination to clarify the nature and extent of his currently 
manifested PTSD, to include review of the entire claims file.  
38 C.F.R. § 3.159(c)(4) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional treatment 
records from the Denver, Colorado VA 
Health Care System since January 2004.

2.  Give the veteran the opportunity to 
submit statements of the former employers 
and potential employers who found him 
unsuitable for continued employment or 
employment who would be willing to 
discuss their reasons why as pertains to 
the veteran's manifestations of his 
symptoms of PTSD in the workplace.

3.  Following completion of #1-2 above, 
make arrangements for the veteran to be 
afforded an examination by the 
appropriate specialist to determine the 
nature and extent of his service-
connected PTSD.  All indicated tests and 
studies should be performed.  The claims 
folder, including all newly obtained 
evidence, the veteran's April 2005 
testimony and March 2005 buddy 
statements, and a copy of this remand, 
must be sent to the examiner for review.  
The examiner should summarize the medical 
history, including the onset and course 
of the service connected PTSD; describe 
any current symptoms and manifestations 
attributed to PTSD; and provide diagnoses 
for any and all neuropsychiatric 
pathology.  The examiner is requested to 
assess the veteran's global assessment of 
functioning (GAF).

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for an initial evaluation 
for PTSD greater than the 50 percent 
initially assigned (to include 
consideration of Fenderson v. West, 12 
Vet. App. 119 (1999)) and, if 
appropriate, the assignment of an extra-
schedular evaluation with application of 
all appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision remains adverse 
to the veteran, furnish him with a 
supplemental statement of the case (SSOC) 
and afford a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is so informed.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The veteran is advised that failure to 
appear for scheduled VA examination without good cause could 
result in the denial of his claims.  38 C.F.R. § 3.655 
(2005).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


